DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment filed on September 23, 2021 amending claims 14 and 26, cancelling claim 33 and adding new claim 38 has been entered.  Claims 1-13 were previously canceled.  Claims 14-32 and 34-38 are currently pending and presented for examination.

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive.  The Examiner maintains all previous arguments.

These arguments are found not persuasive since the claims recite administration of edaravone to the claimed patient population in an amount effective to reduce a risk of death or tracheostomy by amyotrophic lateral sclerosis by 3.5% or more than a risk of death or tracheostomy by amyotrophic lateral sclerosis to a patient outside the specific patient group when administered with the same amount of edaravone.  Applicant has not provided any evidence that this claimed amount is any different from an amount effective for the treatment of ALS as taught in the prior art.  Based on the prior art cited, it would have been obvious to a person of ordinary skill in the art to treat Applicant’s claimed patient population, and optimize dosages such that optimal results are achieved.  Thus, by following the teachings and suggestions of the prior art, one would necessarily arrive at an optimal dosage as claimed which will necessarily reduce a risk of death or tracheostomy by amyotrophic lateral sclerosis by 3.5% or more.  Therefore, in response to applicant's argument that the prior art does not teach or suggest that administration of edaravone would be at least 3.5% more effective or three times more effective for treating or suppressing the risk of death or tracheostomy by ALS, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is maintained that each of the references cited provides a reasonable expectation of success in treating ALS comprising the administration of edaravone.  The primary references (U.S. Patent No. 6,933,310 B1 to Ikeda and Yoshino ‘2008) both claim a method of treating ALS in all patients in need thereof comprising the administration of the claimed compound (edaravone).  Likewise, the primary reference Yoshino ‘2006 specifically states in almost all patients, CSF 3NT, a marker of oxidative stress, was markedly reduced to almost undetectable levels at the end of the six-month treatment period and data from the study suggest that edaravone is safe and may delay the progression of functional motor disturbances by reducing oxidative stress in ALS patients (see abstract).   Therefore, the primary references do not teach or suggest that the administration of edaravone would not be useful in Applicant’s claimed patient population who are determined to be definite or probable ALS according to the revised El Escorial diagnostic criteria and score two or more points from each of the items of the ALSFRS-R and has a %FVC of 80% or more.  Thus, there is no reason why a person of ordinary skill in the art would not have treated the claimed patient population in view of Ikeda and Yoshino 2008 which specifically claim treating ALS in a patient consisting essentially of the administration of edaravone and in view of the teachings of Yoshino 2006 which specifically demonstrate treating patients with ALS comprising the administration of edaravone.  Thus, each of the primary references provide a reasonable expectation of success in treating ALS with edaravone regardless of what stage the patient is in since each of the references indicate promising results for ALS.  
Furthermore, Yoshino 2003 and Yoshino 2006, clearly suggest that patients in the earlier stages of ALS may have an increased benefit in treatment with edaravone.  Yoshino 2003 teaches that administration of edaravone at the initial phase of the disease when peroxynitrite is eliminated early would make it possible to expect greater clinical validity (page 17 of Translation).  Yoshino 2003 teaches that groups having ALSFRS of 40 or more points which do not require intervention in daily life tend to have a smaller decline in the score 6 months later (page 17 of Translation).  Moreover, Yoshino 2006 specifically demonstrates in Figure 1 that those patients starting treatment with a higher ALSFRS-R total score tended to have smaller reductions in ALSFRS-R scores following treatment.  
Thus Yoshino 2003 and Yoshino 2006 specifically teach and suggest that the claimed patient population would have increased treatment success since the claimed patient population is consistent with a patient in the earlier stages of ALS since Cedarbaum et al. teaches that scores of less than 2 would require intervention in daily life.  For example, a person with a score of 1 in category 6 would need an attendant for self-care, if a person scores a 1 in category 9 they would need assistance with climbing stairs, etc.  Moreover, a patient having a %FVC of 80% or more would be considered having a normal %FVC and as such would not require intervention and thus would be consistent with a patient in the beginning stages of ALS.  Thus, treating a patient who is determined to be definite or probable ALS according to the revised El Escorial diagnostic criteria and scores two or more points from all items of the ALSFRS-R and 
Therefore, even though Applicant has found a specific subpopulation that responds better to treatment than others with ALS, wherein administration of edaravone would be at least 3.5% more effective or three times more effective for treating or suppressing the risk of death or tracheostomy by ALS, a prima facie case of obviousness can still be established since the prior art does not discourage a skilled artisan from treating any particular patient population with ALS, especially a patient in the earlier stages of the disease without significant loss of function and with limited loss of respiratory function.  Thus, it is clear that edaravone delays the progression of ALS symptoms and as such one would have been motivated to begin treatment early, prior to advanced deterioration and significant loss of respiratory function, with a reasonable expectation of improving treatment outcome.  Thus, Applicant’s results are not considered surprising or unexpected in view of the state of the art at the time of the instant invention.

Applicant’s arguments with respect to the double patenting rejections are found not persuasive for the same reasons as detailed above. 
Thus, for reasons of record and for the reasons detailed above, the previous rejections are hereby maintained however, the rejections have been modified in view of Applicant’s amendments to the claims.
This action is non-FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-32 and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 6,933,310 B1 (herein referred to as ‘310) in view of Yoshino et al. (2006, Amyotrophic Lateral Sclerosis, 2006, Volume 7, pages 247-251-Provided on IDS dated June 2, 2014); Traynor et al. (Arch. Neurol. 2000, 57, pages 1171-1176-Provided on IDS dated June 2, 2014)  and Cedarbaum et al. (1999, Journal of the Neurological Sciences, Vol. 169, pages 13-21).  Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘310 claim the administration of 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) for the treatment of ALS.  Although ‘310 does not claim the same cycle regimen as claimed in the instant application or the same patient population as claimed in the instant application, it would have been obvious and within the skill of an ordinary .  
In addition, Yoshino et al. teaches treating patients diagnosed with sporadic amyotrophic lateral sclerosis (SALS) or familial amyotrophic lateral sclerosis (FALS) with either 30 or 60 mg of edaravone injections every day for two weeks and then patients were observed for two weeks without edaravone treatment (page 248).  The drug was then administered again for five days a week, for two weeks, followed by a two-week observation period without edaravone treatment and this treatment observation cycle was repeated five times for a total duration of six months (page 248).  Thus Yoshino et al. teaches treating ALS and suppressing disease progression as well as treating symptoms of ALS comprising the administration of edaravone by an initial 14-day administration period and an initial 14-day drug holiday and then repeating an administration period for 10 out of 14 days and a 14-day drug holiday period.
Accordingly, at the time of the instant invention it would have been obvious to a person of ordinary skill in the art to combine the teachings of ‘310 which teaches treating ALS comprising the administration of edaravone with the teachings of Yoshino et al. which teaches treating patients diagnosed with ALS by an initial 14-day administration period and an initial 14-day drug holiday and then repeating an administration period for 10 out of 14 days and a 14-day drug holiday period.
Cedarbaum et al. teaches that the ALS functional rating scale (ALSFRS) is a validated questionnaire-based scale that measures physical function in carrying out 
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to evaluate and treat all patients with ALS accordingly to the teaching of ‘310 such as those taught in Cedarbaum et al. having a mean score of the ALSFRS-R of 38.0, which renders obvious two or more points from all items of the ALSFRS-R, and having a mean %FVC of 87.5 (Table 2 page 15).  Thus, treating said patient population as claimed in the instant application and as taught in Cedarbaum comprising the administration of edaravone is rendered obvious in view of the claims of ‘310, which claim the treatment of ALS in patients in need thereof comprising the administration of edaravone.  Thus, treating a patient who scores two or more points from all items of the ALSFRS-R and having %FVC of 80% or more as claimed in the instant application is rendered obvious in view of the cited prior art teachings.  
Traynor et al. teaches that ALS is a progressive degeneration of upper and lower motor neurons and patients with findings suggestive of ALS are accorded different levels of diagnostic certainty (suspected, possible, probable and definite ALS) by application of a set of defined diagnostic criteria (page 1171).  Traynor et al. teaches 
Even though ‘310 does not specifically claim that the patient was diagnosed as probable or definite ALS by the revised El Escorial diagnostic criteria, it is considered routine practice in the pharmaceutical arts to diagnose a patient prior to treatment.  Accordingly, prior to treating the patients based on the method of ‘310, a person of ordinary skill in the art would necessarily diagnose a patient by methods well-known in the art.  A person of ordinary skill in the art practicing the invention of ‘310 would have been motivated to diagnose a patient based on techniques well-known in the art such as by the revised El Escorial (Airlie House) diagnostic criteria as taught by Traynor et al.  Thus, since the revised El Escorial (Airlie House) diagnostic criteria was a suitable method for diagnosing ALS at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to diagnose a patient suspected of having ALS by the revised El Escorial (Airlie House) diagnostic criteria with a reasonable expectation of success.  Thus, treating a patient having ALS who was diagnosed by the revised El Escorial (Airlie House) diagnostic criteria comprising the administration of edaravone is rendered obvious in view of the cited prior art teachings.
Thus, the cited claims of the instant application are rendered obvious over the cited claims of ‘310 and thus not patentably distinct.

Claims 14-32 and 34-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/513,383.  Although the claims at issue are not identical, the cited claims of the instant application and the cited claims of copending ‘383 are drawn to a method for treating amyotrophic lateral sclerosis (ALS) or suppressing progress of amyotrophic lateral sclerosis, comprising administering an effective amount of 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) or a physiologically acceptable salt thereof to a patient in need thereof, if the patient is in a specific patient group in which said patient scores two or more points from each of all items constituting ALSFRS-R in combination with %FVC of 80% or more and diagnosed as definite or probable ALS according to the revised El Escorial diagnostic criteria.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 14-32 and 34-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshino et al. U.S. Publication No. 2008/0161378 A1 (same as EP-174960 Provided on IDS dated June 2, 2014) (herein referred to as Yoshino 2008); Yoshino et al. (2006, Amyotrophic Lateral Sclerosis, 2006, Volume 7, pages 247-251-Provided on IDS dated June 2, 2014) (herein referred to as Yoshino 2006); in view of Yoshino et al. (herein referred to as Yoshino 2003) (2003, Japanese Journal of Neurotherapy, Vol. 20 No. 5, pages 557-584-Provided on IDS dated June 2, 2014-English Translation provided); Traynor et al. (Arch. Neurol. 2000, 57, pages 1171-1176-Provided on IDS dated June 2, 2014) and Cedarbaum et al. (1999, Journal of the Neurological Sciences, Vol. 169, pages 13-21).
Claims 14-32 and 34-38 of the instant application claim a method for treating ALS or suppressing progress of ALS comprising the administration of 3-methyl-1-phenyl-2-pyrazolin-5-one also known as edaravone or Radicut® wherein administration is carried out by repeating a 14 day administration period and a 14-day drug holiday, or by establishing an initial 14-day administration period and an initial 14-day drug holiday and then repeating an administration period for 10 out of 14 days and a 14-day drug holiday period wherein the patient is determined to be definite ALS or probable ALS according to the revised El Escorial diagnostic criteria and scores two or more points from all items constituting the ALSFRS-R and whose %FVC is 80% or more, and 
Yoshino 2008 teaches a medicament for treating ALS or symptoms caused by ALS and/or suppressing the progression of ALS comprising the administration of a compound of formula (I) (abstract).  Yoshino 2008 specifically teaches and claims a method of treating ALS or symptoms caused by ALS comprising the administration of 3-methyl-1-phenyl-2-pyrazoline-5-one wherein the administration consists of an initial drug administration period of 14 days and a drug holiday period of 14 days followed by repetitions of drug administration for 5 days per week for 2 weeks and a drug holiday period of 14 days ([0012] and claims 7 and 23 on page 9).  Yoshino 2008 teaches the symptoms caused by ALS include decreased respiratory function, voice and speech disorders, dysphagia, and upper and lower extremity motor disorders [0117].  Yoshino 2008 specifically teaches suppression of decrease in respiratory function in ALS [0118].  Yoshino 2008 specifically exemplifies the treatment of ALS comprising the administration of edaravone wherein 30 mg or 60 mg of edaravone was administered for 14 consecutive days followed by a 2 week holiday period and thereafter administration was carried out for 10 days out of 14 days followed by a 2 week holiday period ([0120] and [0121]).  Yoshino 2008 further teaches determining the ALSFRS-R score prior to treatment and during treatment [0122].  Yoshino 2008 teaches treating patients with an ALSFRS-R score of 38 just prior to treatment [0122].  Yoshino 2008 
Thus Yoshino 2008 specifically teaches evaluating an ALS patient based on ALSFRS-R and %FVC.  Yoshino 2008 further specifically teaches treating ALS comprising the administration of edaravone.
Yoshino 2006 teaches treating patients diagnosed with sporadic amyotrophic lateral sclerosis (SALS) or familial amyotrophic lateral sclerosis (FALS) with either 30 or 60 mg of edaravone injections every day for two weeks and then patients were observed for two weeks without edaravone treatment (page 248).  The drug was then administered again for five days a week, for two weeks, followed by a two-week observation period without edaravone treatment and this treatment observation cycle was repeated five times for a total duration of six months (page 248).  Yoshino 2006 teaches that the ALSFRS-R score was determined for six months prior to treatment and during treatment wherein the decline in the ALSFRS-R score was significantly less than that in the six months prior to edaravone administration (pages 248-249).  Thus Yoshino 2006 teaches treating ALS and suppressing disease progression as well as treating symptoms of ALS comprising the administration of edaravone by an initial 14-day administration period and an initial 14-day drug holiday and then repeating an administration period for 10 out of 14 days and a 14-day drug holiday period.
Thus Yoshino 2006 specifically teaches evaluating an ALS patient based on ALSFRS-R.  Yoshino et al. further specifically teaches treating ALS comprising the administration of edaravone.

Yoshino 2003 teaches treating ALS comprising the administration of edaravone (pages 2-3 of Translation).  Yoshino 2003 teaches administration of 30 mg/day of edaravone to patients for 14 days followed by 14 days wherein the drug was withheld (pages 12-13 of Translation).  Yoshino 2003 further teaches that progress of ALS can be inhibited by repeated administration of a daily 30 mg dose of edaravone for 10 days (page 15 of Translation).  Yoshino 2003 further teaches that administration of edaravone at the initial phase of the disease when peroxynitrite is eliminated early would make it possible to expect greater clinical validity (page 17 of Translation).  Yoshino 2003 teaches that groups having ALSFRS of 40 or more points which do not require intervention in daily life tend to have a smaller decline in the score 6 months later (page 17 of Translation).
Cedarbaum et al. teaches that the ALS functional rating scale (ALSFRS) is a validated questionnaire-based scale that measures physical function in carrying out activities of daily living of patients with ALS (page 13).  Cedarbaum et al. teaches a revised ALSFRS which adds three evaluation items to replace the breathing scale of the ALSFRS (page 13 and Table 1 pages 14-15).  Cedarbaum et al. teaches a score of 0-4 for each of the 12 categories and thus a maximum score would be 48 wherein the patient exhibits no symptoms of ALS.  Cedarbaum et al. further teaches patients having 
Traynor et al. teaches that ALS is a progressive degeneration of upper and lower motor neurons and patients with findings suggestive of ALS are accorded different levels of diagnostic certainty (suspected, possible, probable and definite ALS) by application of a set of defined diagnostic criteria (page 1171).  Traynor et al. teaches that the diagnostic criteria was established in 1991 as the El Escorial diagnostic criteria and was revised in 1997 as the Airlie House diagnostic criteria (page 1171).  
Accordingly, at the time of the instant invention, the use of edaravone in the treatment of ALS was well-known in the art as taught by each of the three Yoshino references as described above.  Even though the references do not specifically teach that the patient was diagnosed as probable or definite ALS by the revised El Escorial diagnostic criteria, it is considered routine practice in the pharmaceutical arts to diagnose a patient prior to treatment.  Accordingly, prior to treating the patients based on the methods of the Yoshino references, a person of ordinary skill in the art would necessarily diagnose a patient by methods well-known in the art.  A person of ordinary skill in the art practicing the invention of Yoshino would have been motivated to diagnose a patient based on techniques well-known in the art such as by the revised El Escorial (Airlie House) diagnostic criteria as taught by Traynor et al.  Thus, since the revised El Escorial (Airlie House) diagnostic criteria was a suitable method for diagnosing ALS at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to diagnose a patient suspected of having ALS by the revised El Escorial (Airlie House) diagnostic criteria with a reasonable expectation of 
Moreover, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to treat patients according to the teachings of the Yoshino references wherein the patient has 40 or more points on the ALSFRS and do not require intervention in daily life since Yoshino 2003 teaches that said patients tend to have a smaller decline in the score 6 months following treatment with edaravone.   Thus, the claims of the instant application are rendered obvious since a patient having a score of 40 or more or a patient that does not require intervention in daily life is necessarily a patient having a score of two or more points from all items of the ALSFRS-R since Cedarbaum et al. teaches that scores of less than 2 would require intervention in daily life.  For example, a person with a score of 1 in category 6 would need an attendant for self-care, if a person scores a 1 in category 9 they would need assistance with climbing stairs, etc.  Thus, treating a patient who scores two or more points from all items of the ALSFRS-R as claimed in the instant application is rendered obvious in view of the cited prior art teachings.  Moreover, as taught by Cedarbaum et al. patients having a mean ALSFRS-R score of 38.0 points also have a mean %FVC of 87.5.  Thus, it would have been obvious to a person of ordinary skill in the art that a patient with 40 or more points on the ALSFRS-R and not requiring intervention in daily life as taught by Yoshino 2003 would also have a %FVC of 80% or more as claimed in the instant application.

Thus claims 14-32 and 34-38 are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 14-32 and 34-38 are rejected.  Claims 1-13 and 33 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM